DETAILED ACTION
This office action is in response to amendments filed on 06/08/2022.
Claims 1-5, 7, 17-21, 23-31 are pending of which claims 1, 17, 26, and 29 are independent claims, and claims 6, 8-16, and 22 are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 01/11/2019, 01/25/2019, 04/23/2020, 12/24/2020, and 02/02/2021 is considered.
Allowable Subject Matter
Claims 1-5, 7, 17-21, 23-31 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  determining by an access and  a mobility management function node in a visited public land mobile network (VPLMN) for a terminal device, and obtaining a correspondence between network slice selection assistance information and a service area a first request message; sending, by the network slice selection function node, a response message to the access and the mobility management function node.
.



Claims 1-5, 7,  and 24 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… obtaining, by an access and mobility management function node in a visited public land mobile network (VPLMN) for a terminal device, a correspondence between network slice selection assistance information and a service area and sending, by  the access and mobility management function node, a first request message to a network slice selection function node in the VPLMN for the terminal device” as specified in claim 1.  


Claims 17-21, 23, and 25  are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 17,    “…receiving, by the network slice selection function node, the first request message; sending, by the network slice selection function node, a response message to the access and mobility management function node, the response message comprising  allowed network slice selection assistance information, of the VPLMN, the response message further comprising second  network slice selection assistance information of a home public land mobile network (HPLMN) that corresponds to the allowed network slice selection assistance information of the VPLMN” as specified in claim 17. 

Claims 26-28  are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 26,    “… determining, by the access and mobility management function node, service area information corresponding to the allowed network slice selection assistance information of the VPLMN based on the allowed network slice selection assistance information of the VPLMN from the response message and the correspondence between the network slice selection assistance information and the service area” as specified in claim 26. 

Claims 29-31  are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 29,    “… obtain a correspondence between network slice selection assistance information and a service area and to determine service area information corresponding to the allowed network slice selection assistance information of the VPLMN based on the allowed network slice selection assistance information of the VPLMN from the response message and the correspondence between the network slice selection assistance information and the service area” as specified in claim 29. 

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Lee (US Pub. No. 20180270877) discloses a terminal sends a registration request message for connection to a VPLMN. However the disclosure of  Lee taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with obtaining, by an access and mobility management function node in a visited public land mobile network (VPLMN) for a terminal device, a correspondence between network slice selection assistance information and a service area and sending, by  the access and mobility management function node, a first request message to a network slice selection function node in the VPLMN for the terminal device as claimed in claims 1, 17, 26, and 29 in combination with other limitations recited as specified in claims 1, 17, 26, and 29.


Kim (US Pub.  20210037505) discloses a BWP configuration for a secondary target. However the disclosure of  Kim taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving, by the network slice selection function node, the first request message; sending, by the network slice selection function node, a response message to the access and mobility management function node, the response message comprising  allowed network slice selection assistance information, of the VPLMN, the response message further comprising second  network slice selection assistance information of a home public land mobile network (HPLMN) that corresponds to the allowed network slice selection assistance information of the VPLMN as claimed in claims 1, 17, 26, and 29 in combination with other limitations recited as specified in claims 1, 17, 26, and 29.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476